Citation Nr: 0709070	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Rodolfo F. Reynoso, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, which, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for an inguinal hernia.  During the course 
of this appeal, he has raised other issues, to include 
entitlement to service connection for chronic obstructive 
lung disease or emphysema and a heart disorder, along with 
entitlement to insurance benefits, none of which has been 
developed or certified for the Board's review at this time.  
Such matters are referred to the RO for any further 
development needed and their initial adjudication.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate such claim.

2.  There is no medical evidence of an inguinal hernia until 
decades after veteran's discharge from service in February 
1949 and there is no competent evidence of a nexus between 
his currently shown inguinal hernia or residuals thereof and 
his period of military service.  


CONCLUSION OF LAW

An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claim for service connection for an inguinal hernia, notice 
of what part of that evidence is to be provided by him, and 
notice of what part VA will attempt to obtain for the veteran 
was provided in the RO's letter of August 2004 to him.  The 
veteran was also notified that he should submit all pertinent 
evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the August 2004 VCAA letter was issued to the 
veteran prior to entry of the initial RO decision as to his 
claim for service connection for an inguinal hernia in 
December 2004.  Notice as to disability ratings or effective 
dates pursuant to Dingess/Hartman is lacking, but any error 
as to notice under Dingess/Hartman is found to be harmless, 
given that there is no factual predicate for a grant of 
service connection for an inguinal hernia.  Thus, it is 
determined that prejudice would not result to the veteran 
were the Board to enter a final decision as to the matter 
herein addressed on its merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Specific notice is 
taken that the record does not contain any of the veteran's 
service medical records and that the National Personnel 
Records Center determined in November 2004 that such  records 
were destroyed by fire, with there being no alternate sources 
for such records and no available records from the Office of 
the Surgeon General.  Under such situations, VA has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The foregoing led 
the RO to enter a formal determination in December 2004 as to 
the unavailability of service records, notice of which was 
then furnished to the veteran.  In addition, as explained in 
more detail below, the veteran's inguinal hernia is not 
apparent in the record until well over 50 years after his 
service and there is no medical evidence that suggests a 
causal link between a current hernia and service.  The 
veteran has not indicated that there is any additional 
evidence that has not been obtained that is relevant to his 
claim.  

No VA medical examination has been afforded in this instance, 
and none is warranted, given the fact that the disability at 
issue is not apparent until decades post-service, history 
obtained prior to the veteran's claim indicates that the 
hernia began many years after service and there is no 
competent evidence that suggests a nexus between a current 
inguinal hernia and any incident of service.  As there is 
ample competent evidence of record to render an appellate 
decision, there is no duty to provide an examination or to 
obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Claim for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Engagement by the service person in combat with the enemy in 
which an inguinal hernia was sustained is neither alleged nor 
shown, and, as such, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not for application in this instance.  Even 
were that statute applicable to the facts of this case, it is 
noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

It is the veteran's primary contention that he developed an 
inguinal hernia as a result of heavy lifting performed while 
on active duty.  Allegations are advanced, to the effect that 
he was required to lift, carry, and pull howitzer cannons and 
ammunition therefor, as well as ship and engine parts and 
other heavy equipment, as part of his responsibilities during 
service.  

The veteran's service medical records are unavailable for 
review, due to no fault on his part.  However, despite the 
absence of examination and treatment reports compiled in 
service, there is no indication in the record of an inguinal 
hernia until decades following his discharge from service.  
The record reflects that its presence was initially 
demonstrated in 2004, when the veteran reported that he had 
noted a left inguino-scrotal mass two years prior to hospital 
admission.  (Emphasis added.)  When seen for corrective 
surgery later in 2004, he reported that there had been noted 
to be a bulging mass in his left inguinal area five years 
prior thereto, which is more than 54 years after his period 
of active duty.  To the extent that the veteran is now 
contending that he had problems continually after service, 
his contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].
In support of his claim, the veteran presents a January 1976 
notice from the Department of the Navy involving advance 
notice of his proposed separation from his civilian position, 
due to one or more back disorders.  The 1976 document is 
dated more than 25 years after service and is not specific to 
an inguinal hernia.  The veteran also submitted a photocopied 
portion of a medical text regarding hernias and their causes, 
but such text in no way references the veteran, the date of 
onset of his hernia, or the root cause of his hernia.  The 
Court of Appeals for Veterans' Claims has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant is not accompanied 
by any medical opinion of a medical professional.  For these 
reasons, the Board must find that this evidence does not 
contain the specificity to constitute competent evidence of 
the claimed medical nexus.  Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Simply put, the record is devoid of any medical finding or 
opinion specifically linking the service person's inguinal 
hernia to his period of military service or any event 
thereof, including heavy lifting.  

The veteran's own statements that his hernia is the result of 
heavy lifting he performed in service does not constitute 
competent medical evidence of a nexus to service, since as a 
layman, he lacks the medical training and expertise to offer 
opinions as to medical diagnosis or etiology.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of a showing of competent evidence identifying 
a nexus between the veteran's inguinal hernia and his 
military service, it follows that a preponderance of the 
evidence is against the claim presented and it must be 
denied.  Hickson, supra.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b), as to the 
resolution of doubt are not for application in this instance.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an inguinal hernia is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


